Citation Nr: 0828740	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-35 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.  He also served in the Alabama Army National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

As support for his claim, the veteran testified at a 
videoconference hearing in July 2008 before the undersigned 
Veterans Law Judge of the Board.

After reopening the claim on the basis of new and material 
evidence, the Board is remanding the claim the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  A June 2001 rating decision denied the veteran's claim of 
service connection for PTSD.  He did not appeal that 
decision.

2.  There is additional evidence since that decision, 
however, which is neither cumulative nor redundant and raises 
a reasonable possibility of substantiating the claim for 
PTSD.




CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to new-and-material evidence claims, the Veterans 
Claims Assistance Act (VCAA) requires notice of the evidence 
needed to reopen the claim - including specifying the 
reasons for the prior final denial, as well as the evidence 
to establish the underlying benefit sought.  See also Kent v. 
Nicholson, 20 Vet. App.1 (2006).  Here, though, since the 
Board is reopening the veteran's claim for service connection 
for PTSD, there is no need to discuss whether there has been 
compliance with Kent because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  38 C.F.R. § 20.1102; see 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, since, after reopening the claim, the Board is 
directing further development of it before readjudicating the 
claim on the underlying merits, the Board also need not 
determine whether there has been compliance with the 
remaining notice-and-duty-to-assist requirements of the VCAA 
until completion of the additional development on remand.



New and Material Evidence to Reopen the Claim for Service 
Connection for PTSD

The RO originally considered and denied the veteran's claim 
of service connection for PTSD in a June 2001 rating 
decision.  In denying the claim, the RO noted that his 
service records confirmed that he had received the Vietnam 
Service Medal, but did not show he was the recipient of any 
combat awards, medals or citations.  See VAOPGCPREC 12-99 
(October 18, 1999).  Other evidence considered included VA 
medical records from 2000 and 2001 showing he was admitted to 
a PTSD clinic, and that PTSD versus generalized anxiety 
disorder versus anxiety disorder was diagnosed.  But the RO 
concluded he did not have a confirmed diagnosis of PTSD, and 
that there was insufficient evidence to concede he had 
experienced a stressor during his military service to support 
this diagnosis.  The RO notified him of that decision denying 
his claim later in June 2001.

For a VA decision to become final and binding on a veteran, 
he or she must first receive written notification of the 
decision.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
The written notification must explain the reasons and bases 
for the decision and apprise the veteran of his or her 
procedural and appellate rights, in the event he disagrees 
with the decision and elects to appeal.  38 U.S.C.A. § 
5104(a) (West 2002); 38 C.F.R. §§ 3.103, 19.25 (2007). 

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a claim and absent the filing of a substantive 
appeal (VA Form 9 or equivalent statement) within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case (SOC), whichever is later, a rating 
determination is final and binding based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).

Review of that June 2001 RO rating denial notification letter 
to the veteran shows that it is in compliance with these 
pertinent notification procedures.  He did not file a timely 
NOD to initiate an appeal of that decision or a substantive 
appeal to complete the steps necessary to have the Board 
review his claim.  


As a result, that June 2001 rating decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The veteran filed a petition to reopen his claim for service 
connection for PTSD in September 2002.  The additional 
evidence that has been received in conjunction with this 
petition to reopen his claim includes several personal 
statements from him dated from September 2002 through March 
2006, as well as his testimony from hearings in March 2005 
and July 2008 giving specifics concerning his alleged 
stressors and providing more detailed information concerning 
these claimed events.  In March 2006, he submitted documents 
apparently obtained from research that he had conducted 
personally, which includes casualty records and ship 
documents in support of his claimed stressors.  In addition, 
VA clinical records from 2006 and 2007 show treatment for 
clinically diagnosed PTSD.

The October 2002 rating decision at issue denied the 
veteran's petition to reopen his claim, determining there was 
no new and material evidence.  38 C.F.R. § 3.156(a). However, 
in the November 2008 supplemental statement of the case 
(SSOC) it appears the RO reopened the claim - albeit 
continued to deny the claim on the underlying merits.  In any 
event, the Board must address the question of whether there 
is new and material evidence to reopen the claim, before 
proceeding further, because this preliminary determination 
affects the Board's jurisdiction to consider the claim on the 
underlying merits, i.e., on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the underlying merits, but only 
after ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.

For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Here, as mentioned, the additional evidence submitted since 
the RO's prior June 2001 final denial of the claim includes 
pertinent evidence offered by the veteran in support his 
reported service stressors, and medical diagnoses of PTSD.  
Service connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor(s) actually occurred; and (3) medical 
evidence of a causal relationship between 
current symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f) (2007).

So the submitted evidence addresses the critical components 
of a PTSD claim, namely, a PTSD diagnosis and support of 
claimed stressors.  This evidence is new since it has not 
been previously considered and, therefore, is neither 
cumulative nor redundant.  It also is material since it 
addresses necessary criteria for a PTSD claim and, thus, 
raises a reasonable possibility of substantiating the PTSD 
claim.  38 C.F.R. § 3.156(a).

Accordingly, the petition to reopen the claim for service 
connection for PTSD is granted.  38 U.S.C.A. § 5108.  The 
claim is granted to this extent, and this extent only, 
subject to the further development on remand.


ORDER

As new and material evidence has been submitted, the claim of 
service connection for PTSD is reopened.


REMAND

The veteran asserts that he has PTSD as a result of several 
traumatic events that he was subjected to during his military 
service.  Among his assertions is that he was subjected to 
the death of a fellow serviceman while in basic training; 
that he was subjected to the death of a fellow serviceman who 
was crushed by a ship; and that he was witness to the 
discovery of human body parts during a relief effort in the 
Philippines.  The veteran says he began boot camp in January 
1971, and that the incident aboard the ship occurred between 
September 10th and October 27th 1971, on the USS York County 
(LST 1175), when he was part of the U. S. Marines, COA, BLT, 
1stBn, 6th Mar, 2nd MARDIV, FMF, CamLEJ.

Since these alleged stressors do not involve his personal 
participation in combat (see 38 C.F.R. § 38 C.F.R. 
§ 3.304(f)(1)), the RO attempted to verify these claimed 
events through the Personnel Information Exchange System 
(PIES), see VA Manual M21-MR, III.iii.2.D, and through the 
Marine Corps University Archives, but unfortunately without 
any success.  However, in March 2006 the veteran submitted 
documents apparently from additional research that he had 
conducted personally, which appear to support the occurrence 
of his claimed stressors.  


This evidence includes the casualty report of a soldier dated 
in March 1971, apparently near the time of the veteran's boot 
camp training.  He also has submitted a service unit report 
from July 1972 identifying a soldier killed in an accident 
aboard a vessel; as well as service records showing the 
veteran was aboard a vessel that participated in a Philippine 
relief effort.

Corroborating information from the U.S. Army and Joint 
Service Records Research Center (JSRRC) is a useful means to 
aid in verification of reported stressors for PTSD claims.  
The JSRRC has advised that it can only research stressful 
events if there are several items of specific information, 
including the veteran's claim number and Social Security 
number, a two-month specific date range for when the 
stressful event occurred, the veteran's unit of assignment 
during the stressful event, and the geographic location where 
the stressful event occurred.

Here, the record indicates that in March 2005 the RO 
initiated an information request to the JSRRC.  It appears 
the RO did not receive a response from JSRRC, and instead 
utilized the other listed methods for attempted verification 
of the veteran's alleged stressors.  But there now appears to 
be sufficient information that meets JSRRC's threshold 
minimum requirements for a meaningful search for 
corroborating evidence, including the additional data the 
veteran supplied through his own research as a means of 
verifying his claimed stressors. 



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Attempt to verify the veteran's in-
service stressors.  Specifically, prepare 
a letter asking the JSRRC to provide any 
available information that might 
corroborate these claimed events.  To this 
end, give the JSRRC a description of the 
alleged stressors (i.e., those that have 
been deemed to have been described with 
sufficient detail to warrant an attempt at 
verification), and with copies of the 
veteran's personnel records showing his 
service dates, duties, and units of 
assignment, as well as the several 
casualty reports and service documents 
that he personally provided in March 2006.

2.  If, and only if, it is determined that 
one or more of the veteran's stressors has 
been independently verified, make 
arrangements for him to be afforded an 
examination to ascertain whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or greater 
likelihood) he has PTSD as a result of a 
confirmed stressor(s).  The examiner must 
specify for the record the stressor(s) 
relied upon to support the PTSD diagnosis.  
The report of the examination should 
include the complete rationale for all 
opinions expressed.  The claims file must 
be made available to the examiner for 
review of the pertinent medical and other 
history.



3.  Then readjudicate the claim for 
service connection for PTSD on the merits 
(that is, based on a de novo review of the 
record).  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
and opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


